DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 50 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overes US 2015/0355505.
Regarding claim 1, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 

a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and 
a diffusive layer (197) on the light guide plate.
Regarding claim 50, Overes discloses a method for fabricating a backlight, in figs.1-2, the method comprising: 
applying a reflective layer (140) on a substrate (printed circuit board, para.8); arranging a plurality of light sources (110) on the substrate; 
applying a pattern of light extractors (150) and a plurality of patterned reflectors (120) on a first surface (103) of a light guide plate (101); and 
arranging the light guide plate over the plurality of light sources such that each patterned reflector is aligned with a corresponding light source (see fig.1).
Regarding claim 62, Overes discloses applying a diffusive layer (197) on the light guide plate (see fig.1).

Claim(s) 1, 50 and 62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US 2019/0011780. 
Regarding claim 1, Wang discloses a backlight, in at least figs.1-8 to 1-10, comprising: 
a substrate (40); 
a plurality of light sources (20) proximate the substrate; 
a reflective layer (401 or 105) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 

a plurality of patterned reflectors (103) on the light guide plate, each patterned reflector aligned with a corresponding light source (see figs.1-8 to 1-10); and 
a diffusive layer (30) on the light guide plate.
Regarding claim 50, Wang discloses a method for fabricating a backlight, in at least figs.1-8 to 1-10, the method comprising: 
applying a reflective layer (401 or 105) on a substrate (401); 
arranging a plurality of light sources (20) on the substrate; 
applying a pattern of light extractors (104) and a plurality of patterned reflectors (103) on a first surface (upper surface) of a light guide plate (101); and 
arranging the light guide plate over the plurality of light sources such that each patterned reflector is aligned with a corresponding light source (see figs.1-8 to 1-10).
Regarding claim 62, Wang discloses applying a diffusive layer (30) on the light guide plate.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borrelli US 2015/0131156. 
Regarding claim 17, Borrelli discloses a diffuser plate (30, para.24), in at least figs.1 and 4, comprising: 
a glass substrate (para.24) comprising a first surface (50) and a second surface (40) opposite to the first surface; and 
a first scattering layer (the portion of the 30 with textured, para.24) on the first surface of the glass substrate, wherein the diffuser plate comprises a haze of greater .

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borrelli US 2011/0017287.
Regarding claim 17, Borrelli discloses a diffuser plate (10), in at least figs.1 and 4d, comprising: 
a glass substrate (main body of 10, see fig.4d, claims 9 and 1 and para.80) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface; and 
a first scattering layer (the layer 20) on the first surface of the glass substrate, wherein the diffuser plate comprises a haze of greater than 90 percent (see para.85 and 80 and fig.12 discloses a haze of greater than 90 percent using calculating the ratio of diffuse transmittance to total transmittance) and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 (see fig.13 and para.81).

Claim(s) 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2010/0265694. 
Regarding claim 73, Kim discloses a backlight, in at least figs.20 and 4, comprising: 
a substrate (210); 

a reflective layer (240) on the substrate; 
an encapsulation layer (230) on the reflective layer and encapsulating the plurality of light sources; 
a pattern of light extractors (231, see para.168) on the encapsulation layer; and 
a plurality of patterned reflectors (232) on the encapsulation layer, each patterned reflector aligned with a corresponding light source (see fig.20).

Claim(s) 73-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura US 2018/0023784. 
Regarding claim 73, Tamura discloses a backlight, in at least figs.1A-8, comprising: 
a substrate (120); 
a plurality of light sources (108, fig.3) proximate the substrate; 
a reflective layer (127) on the substrate; 
an encapsulation layer (124) on the reflective layer (124 on the side surface of the reflective layer, see fig.3) and encapsulating the plurality of light sources (see figs.1A-3); 
a pattern of light extractors (104 has functions of light extractor too, see para.39 discloses 104 scattering and reflecting light) on the encapsulation layer (see fig.1A-1D and 4 and para.37 discloses a pattern of light extractors 104 directly above the light source); and 

Regarding claim 74, Tamura discloses a diffusive layer (130) between the encapsulation layer and the pattern of light extractors and the plurality of patterned reflectors (see figs.1B and 1D).
Regarding claim 75, Tamura discloses a backlight, in at least figs.1A-8, comprising: 
a substrate (120); 
a plurality of light sources (108, fig.3) proximate the substrate; 
a first reflective layer (127) on the substrate; 
a second reflective layer (110) on the first reflective layer, the second reflective layer comprising a plurality of openings (110D, see fig.2), each opening aligned with a corresponding light source (see figs.1A-2); and 
at least one encapsulation layer (124, para.27 and fig.3) on the first reflective layer (the encapsulation layer 124 on the side surface of the first reflective layer, see fig.3) and encapsulating the plurality of light sources (see figs.3 and 1A-1D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 as applied to claim 1 above, and further in view of Kang KR 20110107210A (see document of 17292790_2022_03_25_KR_20110107210_A_M.pdf) and Borrelli US 2011/0017287. 
Regarding claim 12, Overes does not explicitly disclose a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1.
Kang discloses a backlight, in at least fig.1, a diffuser plate (diffusion sheet or diffusion plate 20) over the light guide plate for the purpose of diffusing light (page 3, line 34).
Borrelli discloses the diffuser plate (10, figs.1 and 4a) comprising a glass substrate (main body of 10, see fig.4d, claims 9 and 1 and para.80) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 as taught by Kang and  Borrelli respectively in the backlight of Overes for the purpose of diffusing light and forming a high haze diffuser plate.

Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Wang US 2019/0011780.
Regarding claim 26, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 

a pattern of light extractors (150) on the light guide plate; 
a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and 
a second reflective layer (130, para.43 discloses it can be retro-reflector).
Overes does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources as taught by Wang in the backlight of Overes in order to have the second reflective layer between the light guide plate and the first reflective layer because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light.
Regarding claim 31, Overes discloses the second reflective layer (130, para.43 discloses it can be retro-reflector) comprises a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
s 33, 38, 39, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Lee US 2019/0129249. 
Regarding claim 33, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a reflective layer (140 or 130, para.43) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 
a pattern of light extractors (150) on the light guide plate; 
a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1).
Overes does not explicitly disclose an encapsulation layer on the reflective layer and encapsulating the plurality of light sources.
Lee discloses a backlight, in at least fig.2, an encapsulation layer encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources as taught by Lee in the backlight of Overes in order to have an encapsulation layer on the reflective layer and encapsulating the plurality of light sources because the reflective layer of Overes are formed adjacent to the light sources for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Regarding claim 38, Overes discloses a diffusive layer (197) on the light guide plate.
Regarding claim 39, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; 
a pattern of light extractors (150, the top one) on the first surface of the light guide plate; and 
a plurality of patterned reflectors (120) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1),
a gap (see fig.1) between each patterned reflector and the pattern of light extractors, where d2 (1mm, para.34) is a thickness of the light guide plate between the first surface and the second surface (see fig.1)(The Examiner notes: the thickness of light guide plate in fig.1 is not in real scale, para.34 and fig.1 shows d=0.9mm).
Overes does not explicitly disclose each patterned reflector aligned with the corresponding light source comprising a varying thickness.
Lee discloses a backlight, in at least figs.4,6A-6C and 2, each patterned reflector (292) aligned with the corresponding light source (220) comprising a varying thickness (see figs.6A-6C) for the purpose of having each patterned reflector with different light 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each patterned reflector aligned with the corresponding light source comprising a varying thickness as taught by Lee in the backlight of Overes for the purpose of having each patterned reflector with different light transmittance so as to reflect a part of the incident light and transmit a remaining part of the incident light.
Moreover, Overes in view of Lee does not explicitly the gap is within a range from d2 to 3*d2. However, one of ordinary skill in the art would have been led to the gap is within a range from d2 to 3*d2 through routine experimentation and optimization.  Applicant has not disclosed that the range (d2 to 3*d2) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap is within a range from d2 to 3*d2 in the backlight of Overes in view Lee for the purpose of having high uniformity of the light emitted by the backlight and avoiding generation of bright spots or rings around the light sources (Abstract).
Regarding claim 43, Overes discloses a diffusive layer (197) on the light guide plate.
Regarding claim 44, Overes does not explicitly disclose an encapsulation layer on the first reflective layer and encapsulating the plurality of light sources.
Lee discloses a backlight, in at least fig.2, an encapsulation layer encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources as taught by Lee in the backlight of Overes in order to have an encapsulation layer on the first reflective layer and encapsulating the plurality of light sources because the first reflective layer of Overes are formed adjacent to the light sources for the purpose of stably fixing the light sources on the circuit board and protecting the light sources and the first reflective layer from the outside.

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Lee US 2019/0129249 as applied to claim 39 above, and further in view of Wang US 2019/0011780.
Regarding claim 41, Overes discloses a second reflective layer (130, para.43 discloses it can be retro-reflector) comprising a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
Overes in view of Lee does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources as taught by Wang in the backlight of Overes in view of Lee in order to have the second reflective layer between the light guide plate and the first reflective layer because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light.
Regarding claim 42, Overes discloses a diameter (2.8 mm, para.34 and fig.1) of each patterned reflector is within a range from 80 percent to 120 percent of 2*d2*tan(sin−1(1/n))+D0, where n (1.5, para.34) is a refractive index of the light guide plate and D0 (around 1.1-1.2 mm) is a diameter of each opening of the second reflective layer (para.34 discloses d2=1mm, so that 2*d2*tan(sin−1(1/n))+D0=2*1*tan(sin−1(1/1.5))+D0=2*1*0.8944+D0=1.7888+D0=2.88 to 2.98, so that a diameter (2.8 mm, para.34 and fig.1) of each patterned reflector is within a range from 80 percent to 120 percent of 2*d2*tan(sin−1(1/n))+D0).

Claims 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Kim US 2019/0094616.
Regarding claim 45, Overes discloses a backlight, in figs.1-2, comprising:

a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; and
a plurality of light extractors (150) and a plurality of patterned reflectors (120) arranged in a grid pattern (para.51 and fig.1, 150 formed between two 120) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1).
Overes does not explicitly disclose the plurality of light extractors and the plurality of patterned reflectors comprising the same material. 
Kim discloses a backlight, in at least figs.1, 2 and 5A, the plurality of light extractors (256) and the plurality of patterned reflectors (254) comprising the same material (see fig.2 and para.52 and 60) and arranged in a grid pattern (para.99 and figs.1 and 5A) for the purpose of reducing the manufacturing steps and controlling a bright/dark line (para.99).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light extractors and the plurality of patterned reflectors comprising the same material and arranged in a grid pattern as taught by Kim in the backlight of Overes for the purpose of reducing the manufacturing steps and controlling a bright/dark line.
Regarding claim 48, Overes discloses a diffusive layer (197) on the light guide plate.

Claims 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Tamura US 2018/0023784.
Regarding claim 45, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; and
a plurality of light extractors (150) and a plurality of patterned reflectors (120) arranged in a grid pattern (para.51 and fig.1, 150 formed between two 120) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1).
Overes does not explicitly disclose the plurality of light extractors and the plurality of patterned reflectors comprising the same material. 
Tamura discloses a backlight, in at least figs.1A-8, the plurality of light extractors (104 has function of light extractor too, see para.39 discloses 104 scattering and reflecting light) and the plurality of patterned reflectors (102) comprising the same material and arranged in a grid pattern (see figs.4-8) for the purpose of reducing the manufacturing steps and cutting down non-uniform luminance (para.36).

Regarding claim 48, Overes discloses a diffusive layer (197) on the light guide plate.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Kim US 2019/0094616 as applied to claim 45 above, and further in view of Wang US 2019/0011780.
Regarding claim 47, Overes discloses a second reflective layer (130, para.43 discloses it can be retro-reflector) comprising a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
Overes in view of Kim does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be .

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Wang US 2019/0011780 and Lee US 2019/0129249.
Regarding claim 75, Overes discloses a backlight, in figs.1 and 2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a second reflective layer (130, para.43) comprising a plurality of openings, each opening aligned with a corresponding light source (see fig.1). and 
at least one encapsulation layer on the first reflective layer and encapsulating the plurality of light sources.
Overes does not explicitly disclose the second reflective layer on the first reflective layer, at least one encapsulation layer on the first reflective layer and encapsulating the plurality of light sources.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses the first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources and at least one encapsulation layer encapsulating the plurality of light sources as taught by Wang and Lee in the backlight of Overes in order to have the second reflective layer on the first reflective layer, at least one encapsulation layer on the first reflective layer and encapsulating the plurality of light sources because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light and stably fixing the light sources on the circuit board and protecting the light sources from the outside.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2010/0265694 in view of Tamura US 2018/0023784.
Regarding claim 75, Kim discloses a backlight, in figs.4 and 20, comprising: 
a substrate (210); 
a plurality of light sources (220,225) proximate the substrate; 
a first reflective layer (240) on the substrate; and 
at least one encapsulation layer (230) on the first reflective layer and encapsulating the plurality of light sources (see figs.4 and 20).

Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) on the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2), each opening aligned with a corresponding light source (see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer on the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source as taught by Tamura in the backlight of Kim for the purpose of efficiently reflecting light from the light source.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record does not disclose or suggest a backlight having the diffusive layer comprises a plurality of first portions comprising a 
	Overes US 2015/0355505, Kim US 2019/0094616, Lee US 2019/0129249, Kang KR 20110107210A, Borrelli US 2011/0017287, Tamura US 2018/0023784, Borrelli US 2015/0131156, Kim US 2010/0265694 and Wang US 2019/0011780, either singularly or in combination, does not disclose or suggest a backlight having the diffusive layer comprises a plurality of first portions comprising a first diffusive pattern, each first portion aligned with a corresponding light source, and a second portion surrounding each of the plurality of first portions, the second portion comprising a second diffusive pattern, the second diffusive pattern comprising a transmittance less than a transmittance of the first diffusive pattern, along with other claim limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871